United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3876
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                  Manuel Patrick Camarillo, also known as Sick

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                              Submitted: July 22, 2016
                               Filed: August 5, 2016
                                   [Unpublished]
                                   ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Manuel Camarillo directly appeals after he pleaded guilty to drug and gun
charges, and the district court1 sentenced him to a within-Guidelines-range prison

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
term for the drug offenses, and a statutory-minimum consecutive prison term for the
gun offense. His counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967).

       We conclude that Camarillo’s guilty plea was knowing and voluntary, see
Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997), and that the district court
committed no sentencing error, see United States v. David, 682 F.3d 1074, 1076-77
(8th Cir. 2012). In addition, we have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous issues for
appeal. Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -2-